Citation Nr: 0906841	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  98-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for glaucoma, to 
include as secondary to service-connected nicotine 
dependence.

2.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to service-connected nicotine 
dependence.

3.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected nicotine 
dependence.

4.  Entitlement to service connection for a circulatory 
disorder of the legs, to include as secondary to service-
connected nicotine dependence.

5.  Entitlement to an initial rating in excess of 20 percent 
for left thoracic radiculopathy.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to 
November 1954.  The record reflects that he had additional 
service in the National Guard.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.

In a rating decision dated in May 1996, the RO denied service 
connection for residuals of an injury involving the left 
side, and in a November 1997 rating decision, the RO denied 
service connection for glaucoma, prostate cancer, colon 
cancer, asthma, residuals of a stroke, hypertension, heart 
disease/congestive heart failure, sleep apnea, diabetes 
mellitus, emphysema, bronchitis, bronchiectasis, circulatory 
disorder of the legs, and impotence, all claimed to be due to 
nicotine dependence acquired during service.  The Veteran 
disagreed with the decisions and perfected his appeal as to 
each claim, and during the appeal he testified before a 
hearing officer at the RO in February 1998.  A copy of the 
hearing transcript is associated with the claims file.

In a decision dated in August 1999, pursuant to the law in 
effect at that time, the Board found that the claim for 
service connection for residuals of an injury involving the 
left side was well grounded and remanded the claim for 
further development.  Subsequently, in an October 2000 
decision, the Board granted service connection for disability 
manifested by pain in the left side.  By rating decision in 
November 2000, the RO implemented this decision with the 
grant of a 10 percent evaluation for left thoracic 
radiculopathy, effective from the date of receipt of the 
service connection claim in February 1996.  The Veteran 
disagreed with the 10 percent rating and in February 2001 
testified before a hearing officer at the RO concerning that 
issue.  A copy of the transcript of this hearing has been 
associated with the claims file.  The RO subsequently 
increased the rating to 20 percent effective from February 
1996.  The Veteran has continued the appeal, and, as framed 
on the title page, the issue before the Board is entitlement 
to an initial rating in excess of 20 percent for left 
thoracic radiculopathy.

At the time of the August 1999 decision, the Board also 
denied all service connection claims related to tobacco use 
as not well grounded, pursuant to the law and regulations in 
effect at that time.  The Veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an April 2001 order, the Court vacated the 
August 1999 decision.  Review of the Court order indicates 
that the appeal was remanded in order that the appeal could 
be considered under the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which elimination the 
threshold requirement of a well grounded claim.

In a decision dated in September 2002, the Board denied 
entitlement to an effective date earlier than February 14, 
1996, for a grant of service connection for left thoracic 
radiculopathy.  In the same decision, the Board denied 
entitlement to service connection for residuals of multiple 
injuries sustained as a result of a September 1998 motor 
vehicle accident, to include injuries to the right leg, left 
foot and toes, left arm, and left elbow.  This decision was 
not appealed to the Court.

Subsequently, in July 2003, the Board remanded the case to 
the RO in an attempt to complete remaining development as 
expeditiously as possible.  In addition to the service 
connection claims related to tobacco use, the July 2003 
remand also addressed the issue of entitlement to an initial 
rating in excess of 20 percent for left thoracic 
radiculopathy and the Veteran's claim for a TDIU, which by 
then was in appellate status.  Specifically, the Board 
directed that the RO ensure compliance with the VCAA, obtain 
identified medical evidence, and provide VA examinations.  

In December 2004, the Board found that an additional remand 
was necessary in order to obtain additional development and 
ensure compliance with previous Board directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The Board again 
ordered that the RO ensure compliance with the VCAA and 
provide additional VA examinations.  In addition, the Board 
directed the RO to clarify whether service connection was 
currently in effect for degenerative disc disease or 
arthritis of the lumbar spine.

After this additional development was completed, in September 
2005, the VA Appeals Management Center Resource Unit (AMCRU) 
in Bay Pines, Florida granted service connection for nicotine 
dependence and also granted service connection for 
emphysema/bronchitis as secondary to the service-connected 
nicotine dependence. The AMCRU continued the RO's prior 
denials of the remaining service connection claims; it also 
continued the denial of an initial rating in excess of 20 
percent for left thoracic radiculopathy and entitlement to a 
TDIU.

The remaining claims on appeal were next addressed by the 
Board in January 2006.  At that time, the Board denied the 
claims for service connection for prostate cancer, colon 
cancer, diabetes mellitus, and bronchiectasis.  The Board 
remanded all other claims for additional development and to 
ensure compliance with previous Board directives.  See 
Stegall, supra.  The Board noted that the previously obtained 
VA examinations did not adequately address all questions 
posed by the Board or those raised by the examination 
results.  The Board directed that the Appeals Management 
Center (AMC) seek to obtain the report from a January 2005 
eye examination.  In addition, the Board directed that the 
Veteran undergo another series of VA examinations to clarify, 
in essence, whether the Veteran had the claimed disabilities 
and if diagnosed, whether the disabilities were attributable 
to service-connected nicotine dependence.  Regarding the 
issue of the appropriate initial rating for the service 
connected left thoracic radiculopathy, the Board directed 
that another examination was warranted to evaluate the level 
of disability attributable to this disability and to clarify 
the conflicting evidence regarding the impact of this 
disability on the Veteran's ability to work.  The claim for 
TDIU was deferred pending the completion of this additional 
development. 

In a May 2008 rating decision, the RO granted service 
connection for asthma, hypertension, heart disease, and 
impotence.  As the Veteran has not appealed any of the 
ratings or effective dates assigned for these disabilities, 
this represents a complete grant of the Veteran's appeal in 
regard to these four claims.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  Thus, as listed on the title page 
above, six claims remain in appellate status.

After review of the subsequently completed development, the 
Board finds that the remaining six claims are ripe for 
adjudication upon the merits.  As discussed in greater detail 
below, the Board finds that the development completed 
subsequent to the January 2006 Board remand provided 
information sufficient upon which to determine the issues in 
appellate status.  To the extent that there was not strict 
compliance with the Board directives, as noted, the 
development completed pursuant to the multiple Board remands 
provides ample competent evidence regarding the questions 
remaining before the Board on which to make determinations 
regarding this appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  After review of this substantial amount of 
evidence collected over the many years this claim has been in 
appellate status, the Board finds that another remand would 
serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The preponderance of the evidence is against a finding 
that the Veteran has a current diagnosis of glaucoma; there 
is no competent evidence that links a diagnosis of glaucoma 
to service and the preponderance of the evidence is against a 
finding that his service-connected nicotine dependence caused 
or aggravated his glaucoma.

3.  The preponderance of the evidence is against a finding 
that the Veteran has a current diagnosis of residuals of a 
stroke; there is no competent evidence that links a diagnosis 
of a stroke or residuals of same to service and the 
preponderance of the evidence is against a finding that his 
service-connected nicotine dependence caused or aggravated a 
claimed stroke or residuals of a stroke.  

4.  Sleep apnea was not diagnosed during service; the 
preponderance of the evidence is against a finding of a nexus 
between a current diagnosis of obstructive sleep apnea and 
any incident of service; the preponderance of the evidence is 
against a finding that his service-connected nicotine 
dependence caused or aggravated his sleep apnea. 

5.  The preponderance of the evidence is against a finding 
that the Veteran has a current diagnosis of a circulatory 
disorder of the legs, to include peripheral vascular disease; 
there is no competent evidence that links a diagnosis of a 
circulatory disorder of the legs to service and the 
preponderance of the evidence is against a finding that his 
service-connected nicotine dependence caused or aggravated a 
claimed circulatory disorder of the legs..

6.  The Veteran's service-connected left thoracic 
radiculopathy is manifested by pain and slight functional 
impairment of the minor (non-dominant) left upper e4xtremity; 
there is no medical evidence to show that the Veteran has 
complete paralysis of the major long thoracic nerve and the 
preponderance of the evidence is against a finding that the 
motion of the Veteran's left arm is limited to the shoulder 
level as a result of his left thoracic radiculopathy.  

7.  Service connection is currently in effect for 
emphysema/bronchitis, rated as 30 percent disabling, left 
thoracic radiculopathy, rated as 20 percent disabling, and 
asthma, heart disease, hypertension, nicotine dependence, and 
impotence, all rated as noncompensable; these disabilities 
result in a 40 percent combined rating.

8.  The preponderance of the competent evidence is against a 
finding that the Veteran's service-connected disabilities 
preclude him from maintaining substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSIONS OF LAW

1.  Service connection for glaucoma is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

2.  Service connection for claimed residuals of a stroke is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2008).

3.  Service connection for sleep apnea is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

4.  Service connection for a claimed circulatory disease of 
the legs is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

5.  The criteria for an initial rating in excess of 20 
percent for left thoracic radiculopathy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.71a, Diagnostic Code 
5201; 4.124a, Diagnostic Code 8519 (2008).

6.  The schedular criteria for a total disability evaluation 
based on individual unemployability due to service-connected 
disability have not been met, nor have the criteria for 
referral for consideration of a TDIU on an extraschedular 
basis been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran has been issued multiple VCAA notification 
letters during the pendency of this appeal.  Subsequent to 
the January 2006 Board remand, the veteran was issued letters 
dated in February 2006, August 2006, and December 2007.  
These notices fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The Veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claims; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  In addition, the August 2006 letter 
provided the Veteran notice regarding the evidence and 
information needed to establish disability ratings and 
effective dates, as outlined in Dingess.

Regarding the claim for an increased rating, the claim arises 
from the Veteran's disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA regarding this claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letters noted above were issued subsequent to a Board remand, 
and therefore, after the RO decisions that is the subject of 
this appeal.  The Board is cognizant of recent United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claims, as demonstrated 
by the May 2008 supplemental statement of the case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the Veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The Veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.  In August 2008, the 
Veteran indicated that he had no additional evidence to 
submit.

While the Veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the Veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, private medical records, and VA 
medical records, including multiple VA examinations provided 
pursuant to Board remands.  After review of these 
examinations reports, the Board finds that they provide 
competent, non-speculative evidence regarding the questions 
of service connection (opinions on whether the disabilities 
at issue are linked to the Veteran's service or to his 
service-connected nicotine dependence); the severity of the 
Veteran's service-connected left thoracic radiculopathy, and 
whether the Veteran's service-connected disabilities preclude 
his ability to maintain substantially gainful employment 
consistent with his education and employment background.  The 
evidence is sufficient to adjudicate all of the issues on 
appeal; there is no duty to provide additional examinations 
or medical opinions.  See 38 C.F.R. §§ 3.159(c)(4), 3.326, 
3.327. 

In the February 2006 VCAA letter, the Veteran was informed to 
submit a consent form to allow VA to obtain the January 2005 
eye examination report identified in the January 2006 Board 
remand.  The letter indicated that the Veteran could submit 
the evidence himself.  The Veteran did not submit the release 
form or a copy of the eye examination report.  No further 
assistance is warranted regarding the obtainment of the eye 
examination.  

Regarding the service treatment records, although there is no 
evidence that pages are missing from these records, certain 
documents edges are missing.  It appears that these records 
may have been damaged by fire.  Thus, it is possible some 
pertinent data was destroyed.  The Board is aware that in 
such a situation it has a heightened duty to assist a 
claimant in developing his claim.  This duty includes the 
search for alternate medical records, as well as an increased 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit- of-the-doubt 
rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection.  Rather, it obligates the Board 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the appellant.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  In this case, there is no 
indication of any additional relevant evidence that has not 
been obtained; as noted above, examinations and competent 
opinions have been obtained and the evidence is sufficient to 
resolve the issues on appeal.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations:  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

As noted above, an amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, requires that a baseline level of severity 
of the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  See 71 Fed. Reg. 52744 (2006).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Service Connection for Glaucoma

Service treatment records document that the Veteran was to be 
evaluated by an eye clinic in December 1953.  The Veteran did 
not keep the appointment.  No service treatment records 
document abnormal eye findings, other than decreased visual 
acuity.  In this regard, the November 1954 report of medical 
examination, completed upon separation from service, records 
uncorrected visual acuity of 50/20 in the right eye.
Post-service medical records include treatment for eye 
complaints.  A January 1996 private treatment record contains 
a diagnosis of glaucoma.  This record does not contain any 
other findings related to the eyes, including intraocular eye 
pressures, or other findings that provided the basis for this 
diagnosis.  The Veteran underwent a VA eye examination in 
April 1996.  The examiner noted that the veteran was followed 
in the eye clinic as a glaucoma suspect, and was taking 
medication.  After noting the findings of the eye 
examination, the examiner diagnosed background diabetic 
retinopathy.  Regarding glaucoma, the examiner noted that the 
Veteran was a "[q]uestionable glaucoma suspect based on past 
mildly elevated pressures and possible thinning of the 
temporal rim, but the diagnosis of glaucoma seems unlikely."

In a July 1997 VA examination, the examiner reported that the 
Veteran had stable vision "lately" but that he had a 
significant ocular history for glaucoma, diagnosed five years 
prior.  After the examination, however, diagnoses were 
"[m]ild glomatous cupping if any" and moderate non-
proliferative diabetic retinopathy, and "[v]ery early 
cataract."

Private medical records indicate that the Veteran had left 
eye cataract surgery in October 2002 and right eye cataract 
surgery in November 2002.

VA examination reports dated in May 2005 list a diagnosis of 
glaucoma under medical history.  In a May 2005 VA eye 
examination in May 2005, however, the examiner diagnosed mild 
background diabetic retinopathy, dry age-related macular 
degeneration, rosacea/blepharitis, and pseudophakia.  The 
examiner also noted that the Veteran was a glaucoma suspect, 
but noted that there was no definite diagnosis of glaucoma at 
that time.  He indicated that the Veteran needed periodic 
monitoring.

A July 2005 in-patient treatment record contains a 
"secondary" discharge diagnosis of glaucoma.  The Veteran 
had presented with symptoms including blurred vision.  There 
is no indication, however, that the Veteran underwent an eye 
examination during this hospitalization.

In a July 2006 VA treatment record, the clinician documented 
that the Veteran reported that glaucoma "went away" after 
cataract surgery.

Pursuant to the January 2006 Board remand, the Veteran 
underwent a VA eye examination in September 2006.  After 
reporting the physical examination findings, including the 
intraocular pressures, she diagnosed diabetic retinopathy, 
dry age-related macular degeneration, hypertension (with some 
mild arteriovenous nicking), and pseudophakic eyes.  In a 
later dated addendum, the examiner noted review of the claims 
file.  The examiner did not provide any opinions.

Analysis:  Service Connection for Glaucoma

The Board finds that service connection for glaucoma is not 
warranted.  As indicated above, service treatment records 
document the Veteran's desire to be examined by an eye clinic 
but he did not appear for his appointment.  There is 
indication of some loss of visual acuity on the right upon 
separation from service.  An acquired eye disorder was not 
diagnosed at that time.  There is no medical diagnosis of 
glaucoma during service.  The relevant medical evidence of 
record does not show a nexus between a current eye disorder, 
to include claimed glaucoma, and any incident of or finding 
recorded during service.  

The Veteran's main contention is that he has glaucoma due to 
his service-connected nicotine dependence.  Although some 
medical records contains a history of glaucoma or include a 
diagnosis of glaucoma, review of the eye examination reports 
of record, to include the most recently provided VA eye 
examination in September 2006, indicate that, while glaucoma 
has been suspected, such a diagnosis has not been confirmed.  

At one point the Veteran asserted that he had glaucoma, but 
the disability disappeared after cataract surgery.  The 
record contains the results of multiple VA eye examinations.  
Following a review of this evidence and the other relevant 
medical evidence of record, the Board finds that the 
overwhelming preponderance of the evidence is against a 
current diagnosis of glaucoma.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Further, there is no 
competent evidence that links a diagnosis of a current eye 
disorder to the Veteran's service-connected nicotine 
dependence.

The Board notes that the Veteran contends that he had 
glaucoma until his cataract surgeries.  The veteran, however, 
has not been shown to possess the requisite medical training 
or credentials needed to diagnose glaucoma.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In the Board's judgment, glaucoma 
is not the type of disability that can be diagnosed by a 
layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Thus, while the Veteran is competent to report 
what comes to him through his senses, he does not have 
medical expertise to diagnose glaucoma.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, he cannot provide a 
competent opinion regarding the etiology of such an eye 
disease.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim to service connection for glaucoma must be denied.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Factual Background:  Service Connection for Residuals of 
Stroke

An April 1996 treatment record contains a questioned 
diagnosis of transient ischemic attack (TIA).  In a July 1997 
VA examination, the examiner reported a mild stroke among the 
list of the Veteran's medical history.  The examiner did not 
indicate the source of this medical history.  The examiner 
made no current diagnoses in regard to a prior stroke or 
residuals of stroke.  The main purpose of this examination 
was evaluation of eye disability.

In a November 1998 letter, the Veteran indicated he had 
submitted a VHS tape with a segment from the television 
program "60 minutes."  The segment included interviews with 
medical doctors who indicated that there was a relationship 
between stroke and cigarette smoking.  The claims file 
contains the VHS tape.

In a December 2003 VA general medical examination, under 
history, the examiner wrote that the Veteran had had a stroke 
with residual speech and lower extremity weakness.  The 
examiner did not provide the source of this history.  
Physical examination reviewed a droop on his right side when 
he tried to smile or frown.  The examiner did not provide a 
list of diagnoses found on examination; there was indication 
of whether the Veteran had any current disability 
attributable to a prior stroke, to include the facial droop.  

In a report of a December 2003 VA neurological examination, 
it was noted that the  examiner reviewed the claims file and 
found that there was medical history of stroke sequelae but 
the examiner did not specify what those sequelae were.  Upon 
physical examination in December 2003, it was observed that 
the Veteran's language was normal and that there was no 
facial weakness.  There was decreased sensation to all 
modalities in the maxillary and mandibular division of the 
trigeminal nerve but such finding was bilateral.

The Veteran underwent a May 2005 VA psychiatric examination.  
The examiner noted a history of stroke resulting in "some 
right hemiparesis."  This medical history is listed in other 
VA examinations dated in May 2005.  No related findings were 
noted on the mental status examination.  

In a May 2005 VA neurological examination, the examiner noted 
that speech and language were normal, but there seemed to a 
slight facial droop on the right.  There, however, was not 
detectable droop upon smiling.

Analysis:  Service Connection for Residuals of Stroke

The Board finds that service connection for residuals of a 
stroke is not warranted.  The Veteran contends that he has 
residuals of stroke and that the stroke was due to his 
service-connected nicotine dependence.  The medical evidence 
is conflicting as to whether the Veteran had a 
cerebrovascular accident (stroke); references to stroke are 
essentially based upon history obtained from the veteran, 
although there is objective evidence of a facial droop on the 
right dated in recent years.   However, there is no competent 
evidence that links a stroke to the Veteran's service or to 
his service-connected nicotine dependence.  

It is pertinent to note that the claims file contains 
substantial documentation of the Veteran's medical history 
and treatment, but does not contain any records of treatment 
for a stroke or residuals of same.  There is no indication of 
current treatment for stroke or residuals of same.  The Board 
is aware that the most recent series of VA examinations did 
not specifically confirm or rule out residuals of stroke, as 
directed by the January 2006 VA examination.  Of note, 
however, is that none of the clinicians during the multiple 
examinations provided pursuant to the January 2006 Board 
remand specifically confirmed a current diagnosis of 
residuals of a stroke.  After review of the substantial 
amount of medical evidence of file, the Board finds that the 
preponderance of the evidence is against a diagnosis of a 
residual of a stroke.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The Board notes that the Veteran contends that he has 
residuals of stroke attributable to the service-connected 
nicotine dependence.  The Veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to a diagnosis of stroke or residuals of same.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the Board's 
judgment, a cerebrovascular accident or residual of a stroke 
is not the type of disability that can be diagnosed by a 
layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Thus, while the Veteran is competent to report 
what comes to him through his senses, he does not have 
medical expertise to diagnose a cerebrovascular accident 
(stroke) residuals of stroke.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  In this case, he cannot provide a 
competent opinion regarding the diagnosis or causation of the 
claimed disability.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim to service connection for residuals of stroke must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Factual Background:  Service Connection for Sleep Apnea 

In a March 1996 VA examination, the Veteran reported a 
history of sleep paralysis upon awakening.  The examiner 
found the reported history was suggestive of obstructive 
sleep apnea.  As to whether these problems occurred as a 
result of an injury sustained in the war, the clinician 
concluded that it was unlikely given the fact that the 
Veteran's head injury occurred over 40 years ago.  

In a January 1998 private medical letter, a treating 
physician wrote that the Veteran had documented sleep apnea, 
along with hypertension, congestive heart failure, diabetes 
mellitus, organic impotence, and chronic 
bronchitis/emphysema.  After noting the details of the 
Veteran's smoking history, the physician wrote that there was 
a "50/50 shot that chronic bronchitis, chronic emphysema, 
bronchiectasis and atherosclerotic peripheral vascular 
disease could be secondary to his tobacco use.  His other 
medical problems probably are not related to his tobacco 
use."  This opinion indicates that sleep apnea was 
"probably" not related to the tobacco use.

The veteran underwent a VA general medical examination in 
December 2003.  The examiner stated agreement with reviewed 
medical records that indicated no direct link between sleep 
apnea and tobacco use, but that tobacco use can aggravate the 
disability if it significantly affects the upper airway 
function.

In October 2006, pursuant to the January 2006 Board remand, 
the Veteran underwent a VA respiratory examination.  The 
examiner noted review of the claims file.  The examiner 
reported that the Veteran had a history of sleep apnea.  The 
examiner could not find record of a sleep study, but noted 
that the veteran refused to have another sleep study.  The 
Veteran had been prescribed a CPAP machine but did not use 
the machine.  

The examiner opined that the Veteran's sleep apnea was not 
caused by or a result of service-connected nicotine 
dependence.  It was noted that the definitive event in 
obstructive sleep apnea was occlusion of the upper airway.  
The resulting apnea leads to progressive asphyxia until there 
is a brief arousal from sleep, whereupon airway patency is 
restored and airflow resumes.  The clinician cited a medical 
treatise to support this statement.  The examiner continued 
by stating that sleep apnea was caused by structural defect 
which reduced the size of the airway and obesity often 
reduces the size of the airway as well.  The clinician 
reported that the Veteran's body mass index (BMI) was 36 and 
that the veteran was considered obese.  

Analysis:  Service Connection for Sleep Apnea

The Board finds that service connection for sleep apnea is 
not warranted.  There is no service or post-service medical 
evidence of sleep apnea during service or for many years 
thereafter and the only competent opinion that addresses the 
question of whether there is a nexus between a current 
diagnosis of the sleep disorder at issue and service weighs 
against such a relationship.  See report of March 1996 VA 
examination.  The Veteran's primary contention with respect 
to this disorder is that his sleep apnea is linked to his 
service-connected nicotine dependence.  

Review of the evidence reveals that the veteran has been 
diagnosed as having obstructive sleep apnea.  The 
preponderance of the medical opinions of record, however, 
does not indicate a link between sleep apnea and this 
dependence.  The Board is aware of the December 2003 
examiner's opinion that tobacco use can aggravate the 
disability if it significantly affects the upper airway 
function.  Aside from the fact that such an opinion is 
speculative in nature, an October 2006 VA opinion not only 
weighed against the contended causal relationship; the 
physician provided a separate etiology for the veteran's 
sleep apnea, indicating that the disability was structural in 
nature and also related to obesity.  The Board finds that the 
latter opinion is more probative than the December 2003 
opinion because the latter opinion was somewhat speculative 
in nature and the October 2006 opinion was better supported 
by a rationale with citation to the clinical record and a 
medical treatise.  Although the latter examiner did not 
specifically consider aggravation, the opinion indicated that 
there is no relationship between the two disabilities.  
(Emphasis added.)  The Board finds that the preponderance of 
the evidence is against a finding the service-connected 
nicotine dependence caused or aggravated sleep apnea.

The Board has considered the Veteran's contention that he has 
sleep apnea attributable to the service-connected nicotine 
dependence.  The Veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render an opinion regarding the etiology of sleep apnea.  
Accordingly, his lay opinion does not constitute competent 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the Board's 
judgment, sleep apnea is not the type of disability that can 
be diagnosed by a layperson.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  In this case, the diagnosis was 
confirmed by a laboratory study.  Thus, while the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise to diagnose sleep apnea or 
opine that sleep apnea is due to another disability.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, 
he cannot provide a competent opinion regarding diagnosis or 
causation.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim to service connection for sleep apnea must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Factual Background:  Service Connection for Circulatory 
Disorder of the Legs

An August 1997 lower arterial study of the ankles revealed 
that the arteries in the Veteran's ankles were within normal 
limits at rest.

In a December 2003 VA general medical examination, the 
examiner noted that he was unable to appreciate pulses in the 
Veteran's lower extremities.  The record does not contain a 
diagnosis of a circulatory disorder, to include arterial 
vascular disease.

The Veteran underwent a VA examination in January 2008 to 
determine if he had a circulatory disorder of the legs and if 
so whether such was linked to nicotine dependence.  The 
Veteran reported pain in the legs since the 1950s.  The 
examiner noted a concern that the Veteran had peripheral 
vascular disease (PVD) from service-connected smoking.  On 
examination, the veteran had 2+ (normal) femoral and dorsalis 
pedis pulses, but the right PT pulse was diminished over the 
site of an ankle injury.  There was also trace lower 
extremity edema and venous stasis discoloration at the site 
of the right ankle injury.  (Service connection is not in 
effect for residuals of a right ankle injury; the Veteran 
sustained multiple injuries in a post-service 1998 motor 
vehicle accident.)  The examiner found that the Veteran had 
leg pain, but doubted that he had PVD given the good pulses.  
The examiner, however, noted that the Veteran was a smoker, 
had cramps with ambulation in his calf muscles and was 
diabetic.  He was sent for vascular testing.  A February 2008 
VA document contains these vascular test results.  The record 
notes that the Veteran could not tolerate as much pressure as 
was needed to obtain ankle pressures; the clinician pointed 
out, however, that she was able to inflate cuff to at least 
150 MMHG which was higher than the highest arm pressure.  It 
was concluded that the test results were essentially within 
normal limits at rest.

Analysis:  Service Connection for Circulatory Disorder of the 
Legs

The Board finds that service connection for a circulatory 
disorder of the legs is not warranted.  A review of the 
medical evidence of record reveals that the Veteran has 
complained of multiple disabilities of the lower extremities, 
include radiculopathy.  At the time of the January 2006 Board 
remand, however, there was no confirmed diagnosis of a 
circulatory disorder of neither the legs nor an opinion which 
attributed such a disability to the service-connected 
nicotine dependence.  The Veteran has also indicated that he 
has had leg pain since the in-service injury after his 
vehicle overturned.

Pursuant to the January 2006 Board remand, the Veteran 
underwent a January 2008 VA examination.  The examiner noted 
some findings related to the legs but did not provide a 
diagnosis of a circulatory disorder of the legs, to include 
PVD.  The Board notes that the examiner's findings regarding 
the ankle appear to be related to injuries incurred in the 
post-service motor vehicle accident.  The examiner ordered 
vascular testing.  The claims file contains the results of 
such tests, dated in February 2008, which did not confirm a 
diagnosis of a circulatory disorder of either leg.  The Board 
finds that, although the examiner did not specifically rule 
out a diagnosis of a circulatory disorder, as the January 
2008 examination report and February 2008 testing results 
failed to result a diagnosis of the a circulatory or vascular 
disease of either lower extremity, VA substantially complied 
with the directives of the January 2008 VA examination.  See 
Stegall, supra.

Thus, after review of the record, the Board finds that the 
preponderance of the competent evidence is against a 
diagnosis of a circulatory disorder of the legs.  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The Board is cognizant of the notation of pain in 
the Veteran's legs during the January 2008 VA examination.  
The Court has held that a symptom, however, such as pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub. nom. 
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22 (1998) (holding that there was 
no objective evidence of a current disability, where the 
medical records showed the veteran's complaints of pain, but 
no underlying pathology was reported).

The Board notes that the Veteran contends that he has a 
circulatory disorder of the legs attributable to the service-
connected nicotine dependence.  As noted above, the Veteran 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to a diagnosis of a circulatory disorder of the 
legs.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
the Board's judgment, vascular disease of the lower 
extremities, to include arterial occlusive disease, is not 
the type of disability that can be diagnosed by a layperson.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Thus, while the Veteran is competent to report what comes to 
him through his senses, he does not have medical expertise to 
diagnose a circulatory disorder of the legs or to provide an 
opinion that the disability is attributable to nicotine 
dependence.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  In this case, he cannot provide a competent opinion 
regarding diagnosis or causation.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim to service connection for a circulatory disorder of the 
legs must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Law and Regulations:  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The service-connected left thoracic radiculopathy is rated 
under Diagnostic Code 8519, located in 38 C.F.R. § 4.124a, 
which provides rating criteria for paralysis of the long 
thoracic nerve.  The RO selected this code as the code most 
analogous to the service-connected disability and the Board 
agrees with this determination.  See 38 C.F.R. § 4.20.

Under Diagnostic Code 8519, a noncompensable (0%) rating is 
assigned for mild incomplete paralysis, a 10 percent rating 
is assigned for moderate incomplete paralysis, and a 20 
percent rating is assigned for severe incomplete paralysis.  
A 20 percent rating is also assigned for complete paralysis 
of the minor nerve; inability to raise arm above shoulder 
level, winged scapula deformity.  A 30 percent rating is 
assigned if there is complete paralysis of the major long 
thoracic nerve.  A note indicates that these ratings are not 
to be combined with lost motion above shoulder level.

Plate I located in the 38 C.F.R. Part IV indicates that full 
forward flexion is from 0 to 180 degrees and full shoulder 
abduction is from 0 to 180 degrees.  Diagnostic Code 5201, 
located in 38 C.F.R. § 4.71a, provides that a 20 percent 
rating is warranted for motion of the arm limited to shoulder 
level.  A 30 percent rating is warranted for motion limited 
to midway between side and shoulder if it is of the dominant 
(major) arm and 20 percent if it is of the non-dominant 
(minor) arm.  A 40 percent rating is warranted if motion is 
limited to 25 degrees from side if of the major arm, and 30 
percent is warranted if of the minor arm.
Factual Background:  Increased Rating

The Veteran contends that his service-connected left thoracic 
radiculopathy is more severe than contemplated by the current 
20 percent rating.  In the February 2001 hearing, the Veteran 
testified that the disability was manifested by excruciating 
pain if he lifted more than 5 or 10 pounds.  The record 
indicates that the Veteran is right handed.

The Veteran underwent a VA muscles examination in October 
1996.  In pertinent part, the Veteran complained of "some 
mild" amount of "pins and needles" type of feeling in both 
hands to digits; the examiner reported that such was most 
likely a progression of diabetic neuropathy.  Motor strength 
was essentially 5- out of 5.  The examiner reported that 
there was poor effort throughout this testing.  Tone was 
normal and there was no atrophy or fasciculation.  In regard 
to examination of the chest wall, the examiner wrote that the 
Veteran was exquisitely tender to light touch around the 
inferior ribs.  The Veteran would flinch when touched.  The 
examiner noted that this reaction was sometimes seen with 
persons with a history of herpes, but there was no history of 
zoster or lesions.  Diagnoses were a probable diabetic 
neuropathy and exquisite lest chest wall tenders.  The 
examiner indicated that there was a component of the chest 
tenderness due to the injury in service.

The Veteran underwent another VA muscles examination in May 
2000.  He related the history of his in-service injury and a 
motor vehicle accident that occurred in 1998, after service.  
This later accident resulted in an olecranon fracture of the 
left elbow.  After physical examination, the examiner noted a 
paucity of skin macules on the right side compared to the 
left side.  (The examiner noted about 50 to 100 macules on 
the veteran's back, which are skin findings; the examiner 
specifically noted that the macules had nothing to do with 
orthopedics.)  When the right side of his back was palpated, 
the examiner reported that the Veteran "jump[ed] to the left 
side."  The examiner reported, however, that it appeared 
that this reaction was intermittent when distracted, with the 
Veteran sometimes jumping, and sometimes not jumping.  The 
examiner recorded that the examination was inconsistent.  
There was, however, definite tenderness in the area the 
veteran stated hurt the most.  The examiner made further 
findings in regard to the skin.  As to orthopedics, however, 
the examiner reported knowing of nothing that would cause the 
veteran's pain.  

In a May 2000 neurological examination, the examiner found 
that the Veteran had 4/5 strength in the left upper extremity 
secondary to pain.  Sensory examination revealed normal 
findings in the upper extremities.  The Veteran was 
exquisitely tender to palpation and touch at the level of T8 
and T9 inferior ribs.  The examiner found that the Veteran 
had chronic left-sided chest pain and that the pain was 
related to "the injury."  The pain "seem[ed] to follow 
some thoracic radiculopathy."  The examiner reported that 
the veteran may have had "some" diabetic thoracic 
radiculopathy superimposed.  

In July 2000, a different clinician submitted an additional 
report; review of this report documents that the examiner 
discussed the multiple possible etiologies of the 
radiculopathy but did not physically examine the veteran or 
indicate that etiologies of other diagnoses.

In a September 2002 decision, the Board determined that 
residuals of a September 1998 motor vehicle accident, to 
include to the left arm and elbow, were not service-
connected.

A March 2003 private treatment record documents the veteran's 
complaints in regard to extreme sensitivity in the left 
shoulder.  The relevant assessment was chronic left chest 
pain.

In a December 2003 VA general medical examination, the 
examiner noted that he was not able to evaluate strength in 
the upper and lower extremities secondary to pain.  The 
Veteran also underwent a VA spine examination in December 
2003.  The examiner reported that the Veteran was in a 
wheelchair and was not cooperative with the examination; it 
was noted that during motor strength testing, the Veteran did 
not give any effort.  Attempts to move his ankles seemed to 
produce extreme amounts of pain into the thoracolumbar spine, 
which the examiner noted was "inconsistent."  The clinician 
reported that the Veteran jumped out of his chair when his 
skin was touched "as soft" as the examiner could.  Multiple 
"Waddel signs" were positive.  The examiner found that the 
Veteran was exaggerating symptoms and noted again that the 
Veteran was uncooperative with the examination, and, in 
addition, was easily distracted.

The Veteran also underwent a VA neurological examination in 
December 2003, performed by a different examiner. The 
examiner reported that there was normal tone and bulk in the 
extremities.  There was at least 2/5 power in all four 
extremities; however, movement seemed decreased secondary to 
pain and weakness.  The examiner wrote that, unfortunately, 
he was not able to adequately assess this due to the degree 
of pain the patient was experiencing.  He continued:  "It is 
noted that when I was checking muscle stretch reflexes they 
would appear to elicit great pain, however there were one or 
two times when I did not strike him with the reflex hammer 
and he still reacted with great pain." There was normal 
light touch sensation in the extremities, but diminished 
vibratory sensation in all four extremities.  

The examiner found that he was not able to complete an 
adequate physical neurologic examination of the patient 
secondary to pain.  He opined, in addition, that it was very 
difficult to distinguish between the left upper extremity 
pain and the left thoracic radiculopathy pain.  The examiner 
wrote that the pain seemed to be quite severe and disabling 
due to the fact that the Veterans was in a wheelchair and 
unable to cooperate with the neurologic examination, but also 
indicated that there was evidence of greater functionality 
when not been directly examined.  He found that this evidence 
raised the "issue of secondary gain."

The Veteran underwent an additional VA examination in May 
2005.  He reported a history of shrapnel from an in-service 
injury.  The Veteran described the type and severity of the 
pain, but noted that he was not taking medication as it made 
him too sleepy.  The examiner also noted the history of the 
Veteran being struck by a motor vehicle in 1998.  Strength 
testing was noted to be difficult to test due to the degree 
of pain experienced.  The Veteran was unable to fully shrug 
his left shoulder due to the prior surgeries and pins that 
were placed in the shoulder.  The examiner documented the 
Veteran's complaints of pain during strength and range of 
motion testing.  The Veteran complained of pain upon light 
touch of the back, left thoracic region of the chest and 
back, and left upper extremity. 

After review of the complete claims file, although the 
etiology of the radiculopathy remained somewhat vague, the 
examiner found that it was not likely that the left thoracic 
radiculopathy was the cause of the degenerative disc disease 
and/or arthritis.  The examiner also noted that it was as 
least as likely as not that there was functional loss from 
the Veteran's pain.  She found that the Veteran clearly 
suffered from pain, though the degree to which he experienced 
pain was unclear based on what seemed to be some 
embellishment of symptoms.

The Veteran underwent a VA orthopedic examination in May 
2005.  Examination revealed exquisite tenderness with any 
palpation of the thoracic spine, as well as with light touch 
of the left sided thoracic and abdomen.  In the left elbow, 
the examiner noted that most of the pain was coming from 
hardware in the elbow.  Strength was 4/5 in all groups and 
was symmetric.  The examiner documented an inability to 
elicit deep tendon reflex on the side because of pain.  The 
examiner opined that the degenerative disc disease "could 
have come from his accident," noting that it was at least as 
likely as not.  While the examiner did not specify which 
accident, the only accident that he subsequently referred to 
was the post-service incident in 1998 and not ant in-service 
trauma.

Upon an additional May 2005 VA examination, the Veteran 
reported that he was not able to work because of chest pain.  
Upon further questioning, however, the examiner noted that 
there were a number of other issues which sounded more like 
post-traumatic stress disorder (PTSD) or personality issues.  
The examiner indicated that there was "some question of the 
absolute contribution of his pain to this outcome."  The 
Veteran did not report any difficulty with donning or wearing 
clothes in the day as causing acute exacerbation of the left 
thoracic pain.  The examiner highlighted that despite this 
the Veteran was clearly hyperesthetic both to his wife and to 
the examiner for even light touch. 

Regarding the severity of the pain, she wrote that her 
"contribution" to the other opinions of record was what she 
found to be an "over-interpretation" by the Veteran of the 
severity and of the relative importance of this component of 
his overall symptomatology to his ability to maintain work.  
She wrote that he clearly had pain but that the disability 
"in his mind is greater then an objective finding would 
provide."  She continued that the thoracic pain contributed 
to significant disability, even if the perception of the pain 
and his contribution was greater then objective measures 
would suggest.  She noted that this was the Veteran's 
perception and was not diminished by this disconnection.  
(Service connection is not in effect for a psychiatric 
disability.)

In November 2006, pursuant to the January 2006 Board remand, 
the Veteran underwent a VA spine/neurological examination.  
The examiner noted that the purpose of the examination was to 
evaluate the spine as well as the left upper extremity with 
particular questions regarding service-connected left 
thoracic radiculopathy and how this is interconnected to left 
shoulder and elbow problems and the level of functional 
disability.  The examiner documented review of the claims 
file.  The Veteran recounted the history of being injured in 
service and being hit by a motor vehicle in 1998, after 
service.  The Veteran reported that since that 1998 accident, 
he had numbness and tingling in all of his fingers of the 
left hand and that the left upper extremity pain had gotten 
worse.  The Veteran also gave a history of pain in the left 
elbow since surgery after the 1998 accident.  The examiner 
added that the Veteran was not on any pain medication and was 
undergoing no physical therapy.  

Regarding the severity of the disability, the examiner noted 
that the Veteran reported being extremely incapacitated, 
being unable to perform activities primarily due to the pain 
in the left upper extremity.  The Veteran reported that he 
was limited in the ability to do repetitive overhead motions 
or anything that required heavy lifting or "much lifting at 
all."  He indicated that his back pain paled in comparison 
to his left-sided pain.  

Regarding range of motion, the examiner documented that the 
Veteran had "very limited motion" of the cervical spine, 
not wanting to move the spine from "pain or otherwise."  
Range of motion was reported as follows: left shoulder, 120 
degrees of flexion and abduction; he was able to internally 
rotate to L1, and externally rotate 20 degrees.  There was no 
tenderness to palpation at all about his shoulder.  There was 
"good" 5/5 rotator cuff strength in all distributions, but 
there was significant distal humeral pain.  In the left 
elbow, there was range of motion from 40 to 120 degrees, with 
pain within this range of motion.  The examiner reported that 
pronation-supination was "fairly limited to 60 degrees of 
supination and 70 degrees of pronation on the left side."  
The examiner did not specifically note the additional 
limitation caused by pain or other functional impairment.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the left upper extremity pain, the examiner 
reported that it was mainly located around the elbow and 
where the Veteran sustained injuries in a post-service 1998 
accident.  The examiner wrote that this would explain the 
limited range of motion as well as possibly the pain from an 
"arthritic standpoint."

Regarding what portion of the disability was related to 
service, the Veteran indicated that he had no cervical pain 
or "shooting pains down the neither cervical spine nor 
numbness of tingling until the incident in 1998."  The 
examiner observed that, regarding these additional 
disabilities, "even though this is functionally limiting him 
and maybe even to the point of being unemployable between 
this and the left elbow degeneration, this does not appear to 
be service-connected as this is related to the injury in 
1998."  He opined therefore that "it is less likely than 
not to have been connected in any way to his injury while in 
service."

Analysis:  Increased Rating

The Board has thoroughly considered the medical evidence of 
record.  In addition to the service-connected disability at 
issue, thoracic radiculopathy, the Veteran has also been 
diagnosed as having diabetes and there is evidence of upper 
extremity symptomatology attributable to this nonservice-
connected disability.  There is also evidence of disability 
of the spine and residuals of injuries sustained in a post-
service accident, which resulted in a left elbow fracture 
that necessitated surgery.  VA has sought evidence to clearly 
indicate what portion of the functional impairment is due to 
the service-connected left thoracic disability and what 
portion is due to nonservice-connected disability.  The Board 
has also sought evidence of whether there is degenerative 
disc disease or arthritis attributable to the service-
connected disability or whether these disabilities are due to 
injuries sustained in a post-service 1998 motor vehicle 
accident. 

Pursuant to the Board's January 2006 Board remand, the 
Veteran was afforded a VA examination to evaluate his left 
thoracic radiculopathy.  It is apparent that the Veteran's 
service-connected disability is manifested by pain and slight 
functional impairment of the minor (non-dominant) left upper 
extremity.  There is no medical evidence to show that the 
Veteran has complete paralysis of the major long thoracic 
nerve.  Although the examiner did not record limitation of 
motion of the left arm that distinguished between service and 
nonservice-connected disabilities, it was noted that 
degenerative disc disease and arthritis are not part of the 
service-connected disability at issue.  In any event, the 
Veteran's left thoracic radiculopathy is currently rated 
under Diagnostic Code 8519, located in 38 C.F.R. § 4.124a  
and, as the veteran is right handed, the disability is rated 
under the "minor" rating, which shows that the current 20 
percent rating is the maximum evaluation allowed for the 
minor nerve.  The Board finds that the preponderance of the 
evidence is against a finding that the motion of the 
Veteran's left arm is limited to the shoulder level due to 
left thoracic radiculopathy; thus, a higher rating is not 
warranted based upon limitation of motion of the left arm.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Therefore, the 
Board finds that a schedular rating in excess of 20 percent 
is not warranted.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 to 
determine if there is any additional functional loss of the 
left shoulder, assessed on the basis of increased limitation 
of motion, pursuant to the guidelines set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Arguably such provisions are 
not applicable as the veteran's disability is rated on the 
basis of impairment of the thoracic nerve.  Even assuming 
applicability, there is no medical evidence of additional 
loss of left shoulder or arm motion, as the result of 
thoracic radiculopathy, due to flare-ups of pain supported by 
objective findings, or weakness, fatigue, incoordination or 
flare-ups of symptoms of any of these or other relevant 
symptoms that results in additional loss of motion, to a 
degree that would support a rating in excess of 20 percent 
for the veteran's disability.  38 C.F.R. §§ 4.40, 4.45 and 
4.59; DeLuca, 8 Vet. App. at 202.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The Veteran has testified that his service-
connected disability prevents him from employment.  This 
contention is addressed below.  The Board, however, finds 
that there has been no showing by the Veteran that the 
service-connected disability causes marked interference with 
employment or necessitated frequent hospitalization beyond 
that contemplated by the rating schedule.  (Emphasis added.)  
In the absence of requisite factors, the criteria for 
submission for assignment of extraschedular ratings for this 
disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, the Board finds that the preponderance of the evidence 
is against the claim.  Therefore, the benefit of the doubt 
doctrine is not applicable and the claim for a rating in 
excess of 20 percent for left thoracic radiculopathy must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Law and Regulations:  TDIU

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  A total disability rating may be assigned where 
the schedular rating is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. 
§ 4.16(a) also provides that disabilities resulting from 
common etiology or a single accident will be considered as 
one disability.

Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995).

The Court has held that the central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 
524 (1993).  The test of individual unemployability is 
whether the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; Hatlestad, supra. 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  Under Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.  However, the Board can 
address the matter of referral of this matter to appropriate 
VA officials. 

Factual Background:  TDIU

The Veteran contends that his service-connected left thoracic 
radiculopathy prevents him from working.  In his November 
2000 notice of disagreement, the Veteran wrote that he had to 
leave several jobs due to chronic pain, with him not having 
been employed since 1979.  He specifically asserts that 
chronic left-sided pain had made employment impossible.  The 
Veteran has not specifically indicated that other service-
connected disabilities prevent him from gainful employment.

In a February 2001 opinion written on a prescription pad, a 
Dr. JAH (initials used to protect privacy) wrote that the 
Veteran had a history of chronic "left back chest" pain 
secondary to thoracic radiculopathy.  He opined that the 
Veteran could not work due to this disability from the time 
he began treating the veteran in January 1999.  The clinician 
provided no rationale for this opinion nor indicated the role 
of other disabilities of the upper extremity in preventing 
employment.

Following a December 2003 spine examination, the examiner 
wrote that the veteran was "essentially unemployable for 50 
years due to his condition."  However, the clinician also 
indicated that the Veteran was exaggerating symptoms and that 
he did not believe that the veteran should have been given a 
rating of total disability, and did not believe the Veteran's 
complaints or physical examination findings.  The examiner 
found that the Veteran, "at the very least" should be able 
to perform a "sit-down" job.

The veteran underwent an additional neurological VA 
examination in May 2005.  As outlined above in the section 
regarding an increased rating, the examiner found that the 
Veteran had pain but there was evidence of exaggerated 
symptoms.  She continued, however, that given the veteran's 
statement that the thoracic radiculopathy pain is severe and 
incapacitating "when it comes on and that is comes on up to 
20-30 times a day, this would likely interfere with holding 
down a job." She concluded that the veteran suffers from 
real pain and the degree of pain that he experiences leaves 
him functionally impaired and likely unable to hold a job.  

Following a November 2006 VA spine/neurological examination 
pursuant to the January 2006 Board remand, after recording 
the findings regarding the spine and left-sided disabilities 
(as documented above), the examiner, in essence, found that 
the Veteran's left elbow pain and cervical spine pain were 
not related to service.  The examiner indicated that while 
these disabilities provided function limitations to the point 
of causing the Veteran to be unemployable, these disabilities 
were not related to the in-service injury.

Analysis:  TDIU

The Veteran contends that his service-connected left thoracic 
radiculopathy prevents employment.  This disability is rated 
as 20 percent disabling.  The instant decision denied a 
higher rating for this disability.  Service connection is 
currently also in effect for emphysema/bronchitis, rated as 
30 percent disabling, and asthma, heart disease, 
hypertension, nicotine dependence, and impotence, all rated 
as noncompensable; these disabilities result in a 40 percent 
combined rating.  Thus, the service-connected disabilities do 
not meet the schedular criteria for a TDIU, as there is not a 
single service-connected disability ratable at 60 percent or 
more, or a combined rating of 70 percent or more (with at 
least one disability ratable at 40 percent or more).  See 38 
C.F.R. § 4.16(a).  However, the question remains whether such 
benefit is warranted on an extraschedular basis.  38 C.F.R. § 
4.16(b). 

In such an instance, the question then becomes whether the 
Veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage") consistent with his education and 
occupational experience. Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a TDIU, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As outlined above, the record contains multiple opinions 
regarding the impact on employability caused by the Veteran's 
service-connected left thoracic radiculopathy.  The opinion 
by Dr. JAH indicated that the disability prevented 
employment.  The opinion contained in the May 2005 VA 
neurological examination indicates that the Veteran 
exaggerated his pain symptoms but that the pain caused 
functional impairment and prevented him from holding a job.  
In contrast, in a December 2003 VA spine examination, the 
examiner indicated that the physical findings were inaccurate 
due to exaggeration of symptoms.  The examiner found that the 
veteran was able to perform a "sit down" job.  In the 
November 2006 spine/neurological examination, the examiner's 
opinion was to the effect that the Veteran had disability 
which caused unemployability but these disabilities were not 
related to the service-connected left thoracic radiculopathy.  

The Board finds that that, in view of the foregoing, a 
referral for consideration of a TDIU based upon 
extraschedular criteria is not warranted.  38 C.F.R. § 
4.16(b).  The preponderance of the evidence is against a 
finding that the Veteran's service-connected left thoracic 
radiculopathy, lung disease and his other disorders that are 
rated zero percent do not prevent him from engaging in all 
forms of substantially gainful employment consistent with his 
education and employment background.  In making this finding, 
the Board considered both the positive and negative opinions 
of record, but found the December 2003 and November 2006 
opinions to be of greater probative value as they fully 
considered the evidence that the underlying organic 
disability is of less severity than complained of by the 
Veteran.  In this regard, the many VA examination reports of 
record document findings in regard to objective symptoms of 
disability not correlating to the level of severity 
complained of by the Veteran.  That is, as noted in the 
analysis of the claim for an increased rating for left 
thoracic radiculopathy, multiple clinicians who have examined 
the Veteran in recent years have indicated, in essence, that 
he has exaggerated his symptoms and that the objective 
physical findings did not support the degree of functional 
impairment claimed by the Veteran.  For example, the 
examiner, in the December 2003 neurological examination, 
found evidence raised the "issue of secondary gain."  In 
addition, there is significant evidence, as indicated by the 
examiner in the November 2006 report, that substantial 
disability is caused by injuries sustained in the 1998 motor 
vehicle accident.

It is also apparent that the Veteran has significant non-
service-connected disabilities that limit his ability to 
work, to include residuals of injuries sustained in a post-
service accident, including a fracture of the left elbow that 
necessitated surgery.  Pursuant to a January 2006 Board 
remand, the Veteran was examined in November 2006 to 
determine how much of his physical impairment was due to 
service-connected versus nonservice-connected disabilities.  
With regard to the left upper extremity pain, the examiner 
reported that it was mainly located around the elbow and 
where the Veteran sustained injuries in a post-service 1998 
accident. (Emphasis added.)  Regarding what portion of the 
disability was related to service, the Veteran himself said 
that he had no cervical pain or shooting pains down his 
cervical spine, numbness and tingling until the incident in 
1998.  (Emphasis added.)  The examiner observed that, 
regarding these additional disabilities, "even though this 
is functionally limiting the Veteran and maybe even to the 
point of being unemployable between this and the left elbow 
degeneration, this does not appear to be service-connected as 
this is related to the injury in 1998.  He opined therefore 
that it is less likely than not to have been connected in any 
way to his injury while in service. (Emphasis added.)  

The Veteran does not contend, and the medical evidence does 
not show, that his other service-connected disorders have any 
appreciable adverse impact on his ability to maintain 
substantially gainful employment.

The Board has been cognizant of the "benefit of the doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit a 
favorable determination.  38 U.S.C.A. § 5107(b); Ortiz, 
supra; Gilbert, supra.


ORDER

Service connection for glaucoma, to include as secondary to 
service-connected nicotine dependence, is denied.

Service connection for residuals of a stroke, to include as 
secondary to service-connected nicotine dependence, is 
denied.

Service connection for sleep apnea, to include as secondary 
to service-connected nicotine dependence, is denied.

Service connection for a circulatory disorder of the legs, to 
include as secondary to service-connected nicotine 
dependence, is denied.

An initial or staged rating in excess of 20 percent for left 
thoracic radiculopathy is denied.

Entitlement to TDIU is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


